COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ANTONIO SEPEDA,

                                  Relator.

§

§

§

§

§


No. 08-05-00091-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDUM OPINION

           Pending before the Court is the Relator’s motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.
           The Relator has complied with the requirements of Rule 42.1(a)(1).  Relator has
requested that the Court grant his motion to dismiss the appeal because Relator has stated his
belief that no action by this Court is “needed to enforce the trial court to act.”  The Court has
considered this cause on the Relator’s motion and concludes the motion should be granted
and the appeal be dismissed.  We therefore dismiss the appeal.

                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005

Before Barajas, C.J., McClure, and Chew, JJ.